Case 7-18-cv-05619-PMH          Document 35        Filed in NYSD on 06/17/2021             Page 1 of 1



                                     ALEXIS G. Application
                                                   PADILLA granted. Plaintiff's opposition shall be due by
                                        Attorney at Law Defendants' reply shall be due by August
                                               July 19, 2021;
                                               6, 2021.
                                      378 Lewis   Avenue #6
                                      Brooklyn,TheNY  11233
                                                    Clerk of the Court is respectfully directed to terminate
                                       Tel. 917the238 2993
                                                   motion sequence pending at Doc. 35.
                                   alexpadilla722@gmail.com
                                               SO ORDERED.                                June 17, 2021
BY ECF
Hon. District Court Judge Phillip M. Halpern    _______________________
United States District Court                    Philip M. Halpern
Southern District of New York                   United States District Judge
300 Quarropas Street
White Plains, NY 10601                          Dated: White Plains, New York
                                                       June 21, 2021
       Re:     Haslinger v. Westchester County
               18-cv-05619-PMH

Your Honor:

        My office represents the plaintiff, Kenneth Haslinger, in the above-referenced matter. I
write to respectfully request an extension of time to file plaintiff’s opposition to defendant
Westchester County’s Motion for Summary Judgment. Plaintiff’s opposition is currently due on
Monday, June 21, 2021. I have conferred with counsel for defendants, and they have consented
to a 30 day extension, which would bring the due date for plaintiff’s opposition to July 19, 2021
and the due date for defendant’s reply to August 6, 2021. I thank the Court in advance for its time
and attention to this matter.

                                                      Respectfully submitted,

                                                      /s/

                                                      Alexis G. Padilla, Esq.
                                                      Attorney for Kenneth Haslinger

Cc:    BY ECF
       Loren Zeitler, Esq.
       Office of the Westchester County Attorney
       Attorneys for Defendant
